 

A.M. Castle & Co. 8-K [cas-8k_040617.htm]

 

Exhibit 10.2

 

 

 

SECOND AMENDMENT 

TO CREDIT AND GUARANTY AGREEMENT 

 

This SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Second Amendment”)
is dated as of April ___, 2017 and entered into by and among A.M. CASTLE & CO.,
a corporation organized under the laws of the state of Maryland (the “Company”)
and TOTAL PLASTICS INC., a corporation organized under the laws of the state of
Michigan (“TPI”; and together with the Company, each, a “Borrower” and
collectively, the “Borrowers”), A.M. CASTLE & CO. (CANADA) INC., a corporation
existing under the laws of the province of British Columbia, Canada (“Castle
Canada”), HY-ALLOY STEELS COMPANY, a corporation organized under the laws of the
state of Delaware (“HY-Alloy”), KEYSTONE SERVICE, INC., a corporation organized
under the laws of the state of Indiana (“Keystone Service”) and KEYSTONE TUBE
COMPANY, LLC, a limited liability company organized under the laws of the state
of Delaware (“Keystone”; and together with Castle Canada, HY-Alloy, Keystone
Service and each other Subsidiary (as defined in the Agreement that is defined
below) of the Company party hereto from time to time as a guarantor, a
“Guarantor” and collectively, the “Guarantors”), the Lenders party to the
Agreement from time to time, CANTOR FITZGERALD SECURITIES (“Cantor Fitzgerald”,
as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”), and is made with
reference to that certain Credit and Guaranty Agreement dated as of December 8,
2016 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), by and between the Borrowers, the
Guarantors, the Lenders, the Administrative Agent, and the Collateral Agent.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers, the Lenders, the Guarantors, the Administrative Agent,
and the Collateral Agent entered into the Agreement on or about December 8,
2016;

 

WHEREAS, the Agreement contains certain negative financial covenants with
respect to the operating performance, working capital, and liquidity of the
Company;

 

WHEREAS, the Lenders are willing to waive such financial covenants for a limited
period of time; and

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, the Administrative Agent
and the Collateral Agent desire to amend the Agreement accordingly as set forth
below on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrowers, the Guarantors, the Lenders, the
Administrative Agent, and the Collateral Agent hereby agree as follows:

 

              

 

 

 

 

Section 1.

AMENDMENTS TO THE AGREEMENT

 

1.1              Amendments to Section 5: Affirmative Covenants

 

A.       Section 5.1(i) (Financial Plan) of the Agreement is hereby amended to
provide that subsections (iii) and (iv) relating to compliance with Section 6.7
of the Agreement and adequate liquidity are not applicable from March 31, 2017
through and including May 31, 2018.

 

1.2              Amendments to Section 6: Negative Covenants

 

A.                Section 6.6 (Investments) of the Agreement at subsection (g)
is hereby amended to provide that the reference to Section 6.7 of the Agreement
is not applicable from March 31, 2017 through and including May 31, 2018.

 

B.                 Section 6.7 (Financial Covenants) of the Agreement is hereby
amended to provide that this provision is not applicable from March 31, 2017
through and including May 31, 2018.

 

Section 2.               CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Second Amendment shall become effective only upon execution of
this Second Amendment by each of the parties hereto.

 

Section 3.               REPRESENTATIONS AND WARRANTIES

 

A.                Credit Party Representations and Warranties. Each of the
Credit Parties represents and warrants as follows:

 

(i)                 Authorization. The execution, delivery and performance by
each Credit Party of this Second Amendment and the incurrence of all obligations
hereunder, are within such Credit Party’s corporate powers and have been duly
authorized by all necessary corporate action.

 

(ii)              No Conflict. The execution, delivery and performance by each
Credit Party of this Second Amendment do not (i) violate such Credit Party’s
certificate of formation or operating agreement, or (ii) violate any law or
regulation or any order, judgment or decree of any court or governmental agency
body binding on such Credit Party, or (iii) result in a breach of or a default
under, or result in or require the imposition of a Lien pursuant to any
contract.

 

(iii)            Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Credit Parties of this Second Amendment.

 

(iv)             Validity. This Second Amendment and the Agreement as amended
hereby are legal, valid, and binding obligations of each Credit Party,
enforceable against each Credit Party in accordance with each such document’s
terms, except as enforcement may be limited by applicable laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability. 

 

              

 

 

 

 

Section 4.

MISCELLANEOUS

 

A.                Reference to and Effect on the Agreement and the Other Credit
Documents.

 

(i)                 Except as specifically amended by this Second Amendment, the
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(ii)              The execution, delivery and performance of this Second
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of the
Lenders under the Agreement or any of the other Credit Documents.

 

B.                 Fees and Expenses. The Borrowers acknowledge that all costs,
fees and expenses as described in Section 10.2 of the Agreement incurred by any
Agent and the Lenders with respect to this Second Amendment and the documents
and transactions contemplated hereby shall be for the account of the Borrowers.

 

C.                Instruction to the Agents. Each of the Lenders signatory
hereto (constituting Requisite Lenders) directs the Administrative Agent to
execute and deliver this Second Amendment and authorize the Administrative Agent
to take action as agent on its behalf and to exercise such powers and discretion
under the Agreement and the other Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.  The Loan Parties and Lenders
agree that the indemnifications provided in Sections 9.4, 9.7 and 10.3 of the
Agreement apply to the foregoing instruction and the execution of this Second
Amendment.

 

D.                Headings. Section headings in this Second Amendment are
included for convenience of reference only and shall not be given any
substantive effect.

 

E.                 Applicable Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

F.              Counterparts; Effectiveness. This Second Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 



  BORROWERS:       A.M. CASTLE & CO.     By: /s/ Patrick R. Anderson      
Name: Patrick R. Anderson     Title: Chief Financial Officer & Treasurer      
TOTAL PLASTICS, INC.       By: /s/ Patrick R. Anderson       Name: Patrick R.
Anderson     Title: Vice President & Treasurer       GUARANTORS:       A.M.
CASTLE & CO. (CANADA) INC.       By: /s/ Patrick R. Anderson       Name: Patrick
R. Anderson     Title: Vice President, Chief Financial Officer & Treasurer      
      HY-ALLOY STEELS COMPANY       By: /s/ Patrick R. Anderson      
Name: Patrick R. Anderson     Title: Treasurer       KEYSTONE SERVICE, INC.    
  By: /s/ Patrick R. Anderson       Name: Patrick R. Anderson    
Title: Treasurer       KEYSTONE TUBE COMPANY, LLC       By: /s/ Patrick R.
Anderson       Name: Patrick R. Anderson     Title: Treasurer

 

  

 

 

 

  HIGHBRIDGE INTERNATIONAL LLC,   as Lender       By: HIGHBRIDGE CAPITAL
MANAGEMENT, LLC,       as Trading Manager           By: /s/ Jonathan Segal      
Name: Jonathan Segal     Title: Managing Director       HIGHBRIDGE TACTICAL
CREDIT & CONVERTIBLES MASTER FUND, L.P.,     as Lender       By: HIGHBRIDGE
CAPITAL MANAGEMENT, LLC,       as Trading Manager         By: /s/ Jonathan Segal
      Name: Jonathan Segal     Title: Managing Director

 

 

[Signature page to the Amendment No. 2 to the Credit Agreement]

 

 

 



 

  CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP,   as Lender       By: /s/ Eric
Soderlund       Name: Eric Soderlund       Title: Authorized Signatory          
  CORRE OPPORTUNITIES FUND, LP,     as Lender         By: /s/ Eric Soderlund    
  Name: Eric Soderlund     Title: Authorized Signatory       CORRE OPPORTUNITIES
II MASTER FUND, LP,   as Lender       By: /s/ Eric Soderlund       Name: Eric
Soderlund     Title: Authorized Signatory

 

 

[Signature page to the Amendment No. 2 to the Credit Agreement]

 



 

 

 

  WFF CAYMAN II LTD.,   as Lender       By: WOLVERINE ASSET MANAGEMENT, LLC,
its investment manager           By: /s/ Kenneth L. Nadel       Name: Kenneth L.
Nadel     Title: Chief Operating Officer

 

 

[Signature page to the Amendment No. 2 to the Credit Agreement]

 



 

 

 

  CANTOR FITZGERALD SECURITIES,   as Administrative Agent and Collateral Agent  
  By: /s/ James Bond       Name: James Bond     Title: Chief Operating Officer  
                     [ex10-2_stamp.jpg]

 

 

[Signature page to the Amendment No. 2 to the Credit Agreement]

 



 

